Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 11 March 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 11 March 1823
				
				I have been so sick with the Influenza it has not been possible to write independent of which the perpetual round of dissippation in which I have lived seems to have deadened all my faculties and destroyed all the little gleam of light which was wont to illumine my ideas when I wished to throw them on paper—Party’s of every description being done with there is not a word of news stirring and we are left to dreem away our lives in vain regrets for what we have lost and in the anticipation of something as agreeable for the future—Your young friends are all well and enquired particularly after you when they came to visit me  a few day’s since—geist has restored them to their good looks and Miss Ann looks much the better for it—Mr Lewis went off without popping the question and the fair Cornilia remains in statu quo—Miss Hopkinson is still with us and more a favorite than ever particularly with your father who has as high an opinion of her mind as I have—She is as full of play as a kitten notwithstanding—George keeps much aloof and is getting better on a certain subject—All else as usual—The circumstance which you mention in your Letter as to the vacation is was threatened sometime ago and probably will not take place at any rate “sufficient to the day is the evil thereof”Mr & Mrs. Boylston are very good but we have so many and such vast plans for the Summer I know not how they will end—At any rate I shall have the delight of seeing you both and of witnessing John’s exit from Alma Mater which I hope will be gay and blithesome—You will have seen Tom Hellen I hope he went on with Mr Plumer—God Bless you both is the prayer of your Mother
				
					L C A—
				
				
					I could not see to write and I fear you will not to read—
				
			